DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 17-19 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14, 16, 20 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0323330 [Bergo].

Regarding Claim 1:
Bergo teaches an ion source (paras 88-89 describe various ion sources using the microwell plate of Bergo) comprising: 
a nebuliser or electrospray probe for nebulising a sample (para 143 describes using a nebulizer to apply sample to a reactive site within a microwell); and 
an impact surface (para 88- the indium tin oxide layer (ITO) of the microwell plate), wherein the impact surface comprises a tarnishable or oxidisable metal or an alloy (para 88 -ITO) comprising a tarnishable or oxidisable metal (ITO is tarnishable); 
wherein the tarnishable or oxidisable metal comprises indium (ITO comprises indium).

Regarding Claim 14:
Bergo teaches the ion source as claimed in claim 1, wherein the impact surface or target electrode is maintained either at: (i) ground or OV; (ii) a positive potential; or (iii) a negative potential (para 88 dictates that the impact surface is conductive and that it dissipates static charge. This dissipative effect indicates that it is maintained at either ground or a potential).

Regarding Claim 16:
Bergo teaches the ion source as claimed in claim 1, wherein the impact surface or target electrode comprises one or more spike features or projections (para 98 – spikes (502)) in order to enhance an electric field in the vicinity of the impact surface or target electrode (spikes would act inherently provide a modification to an electric field since charge density would vary at the sharp edge of a spike)

Regarding Claim 20:
Bergo teaches a method of ionising a sample (paras 88-89 describe various ion sources using the microwell plate of Bergo) comprising: 
nebulising a sample  (para 143 describes using a nebulizer to nebulize a sample); and 
directing the nebulised sample on to an impact surface or target electrode (para 143 describes applying the nebulized sample to a microwell, i.e. an impact surface), 
wherein the impact surface or target electrode comprises a tarnishable or oxidisable metal or an alloy comprising a tarnishable or oxidisable metal (para 88- the indium tin oxide layer (ITO) of the microwell plate is tarnishable and a metal alloy), and 
wherein the tarnishable or oxidisable metal comprises indium (ITO comprises indium).

Regarding Claim 26:
Bergo teaches the method of mass spectrometry comprising a method as claimed in claim 20 (para 11).

Claims 2-4, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,823,009 [Biemann].

Regarding Claim 3:
Biemann teaches an ion source (10:22-35) comprising: 
a nebuliser for nebulising a sample (Fig. 6 (28a)); and 
an impact surface (Fig. 6 (12)), wherein the impact surface comprises a tarnishable or oxidisable metal or an alloy comprising a tarnishable or oxidisable metal; wherein the tarnishable or oxidisable metal comprises germanium (Ge) (8:40-9:15); and 
wherein the tarnishable or oxidisable metal or alloy comprising a tarnishable or oxidizable metal has a melting point <1500K (the melting point of germanium is below 1500 K)

Regarding Claim 2:
Biemann teaches an ion source as claimed in claim 3, wherein the tarnishable or oxidisable metal or alloy comprising a tarnishable or oxidisable metal has an electronegativity > 1.50 (the electronegativity of germanium is above 1.50).

  Regarding Claim 4:
Biemann teaches the ion source as claimed in claim 3, wherein the tarnishable or oxidisable metal or alloy comprising a tarnishable or oxidisable metal has a melting point > 400 K, > 410 K, > 420 K, > 430 K, > 440 K, > 450 K, > 460 K, > 470 K, > 480 K, > 490 K or > 500 K  (the melting point of germanium is above 400 K).

  Regarding Claim 6:
Biemann teaches the ion source as claimed in claim 3, wherein the tarnishable or oxidisable metal or alloy comprising a tarnishable or oxidisable metal comprises a post-transition metal (germanium is considered a post transition metal in some sources).  

  Regarding Claim 12:
Biemann teaches the ion source as claimed in claim 3, wherein the impact surface or target electrode comprises a metal other than a non-corrosive metal or alloy (see Fig. 9, germanium and aluminum meet this limitation).
Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881